 

DEFINITIVE AGREEMENT

 

for

 

Tech Foundry Ventures, Inc.’s (“TFV”) Acquisition of All Interests of Nevada
Canyon Gold Corp. (“NCG”) in and to an Exploration Agreement (with Option to
Form a Joint Venture), with Walker River Resources Corp. (“WRR”), dated
September 15, 2015 (the “Transaction”)

 

December 18, 2015

 

1. Overview / Recitals:  

Tech Foundry Ventures, Inc. is a Nevada Corporation that is a publicly traded
issuer on the OTC/BB markets.

 

Nevada Canyon Gold Corp. is a private Nevada Corporation that holds all rights,
titles and interests in and to an Exploration Agreement with an Option to form a
Joint Venture with Walker River Resources Corp., a Canadian public company
(TSX.V:WRR) , dated September 15, 2015 (the “Agreement”). WRR owns a 100%
undivided interest in and to the Lapon Canyon Gold Property, which is the
subject of the Agreement.

 

See Schedule “A”.

      2. Terms of the Exploration Agreement and Option:   Attached hereto as
Schedule A and incorporated herein in its entirety by this reference.       3.
Approval of Transaction:   Both the NCG and TFV boards have approved the
Transaction. WRR has also granted its written consent to the assignment of the
Exploration and Option Agreement to TFV.       4. Consideration:   Full
consideration for all rights subject of the Transaction consists of the cash
payment of US$65,000.00 by TFV to NGC, consisting of an initial cash payment of
$25,000.00 deposit (paid), and the cash payment $30,000.00 balance of $10,000 to
be paid through the issuance of 100,000 Restricted common shares of TFV issued
to NGC at a deemed price of $0.10, all consideration due upon the execution of
this Definitive Agreement and Closing.       5. Principal Conditions to Closing:
 

Conditions for Closing are as follows:

(i) Board approvals of the Transaction by NCG and TFV.

(ii) WRR’s written consent to the Transaction.

(iii) Receipt of all required regulatory approvals, if any.

(iv) No material adverse change to either the structure or operations of NCG or
TFV prior to Closing.

      6. Closing:   This Transaction shall Close upon the full execution of this
Definitive Agreement. The parties shall cooperate in the filing of appropriate
notice of the Transaction, with the Option to be registered or recorded to NCG,
in all necessary or desirable locations.       7. Expenses:   Each party shall
pay its own expenses and attorneys’ fees incurred in connection with this
Definitive Agreement and the Transaction, unless otherwise agreed in writing.

 

1

   

 

8. Miscellaneous Provisions.

 

1. No Violation. Each respective party represents and warrants, for itself only,
that entering into this Definitive Agreement and the consummation of the
Transaction contemplated herein do not violate or cause a breach of any
document, agreement or instrument to which such party is a party or by which
such party or any of their assets are or may be bound.

 

2. Governing Law. This Definitive Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada as such
laws are applied to agreements entered into and to be performed entirely within
such State without giving effect to the conflicts of law provisions thereof.

 

3. Duty of Care to Protect Confidential Information. Any information disclosed
by one party (“Disclosing Party”) to another party (“Recipient”) which is
clearly marked and identified by the Disclosing Party as “Confidential
Information” may not be disclosed to any third party without the prior written
consent of the Disclosing Party. Each Party agrees that the other may disclose
Confidential Information it receives to its subsidiaries or affiliates (or
agents who have a “need to know” and have agreed to a nondisclosure obligation
at least as restrictive as the terms of this section of this Definitive
Agreement), all subject to the terms of this Definitive Agreement. The Recipient
must provide at least the same standard of care to the protection of the
Confidential Information herein as it provides to protect its own confidential
information. The Recipient will not reproduce Confidential Information except to
accomplish the purpose of this Definitive Agreement. Neither party will be
liable to the other for inadvertent or accidental disclosure of Confidential
Information if the disclosure occurs notwithstanding the party’s exercise of the
same level of protection and care that such party customarily uses in
safeguarding its own proprietary and confidential information.

 

In addition, each party warrants and represents that it has the right to
disclose any and all Confidential Information that it discloses to the Recipient
pursuant to this Definitive Agreement and shall indemnify Recipient from any
claims arising out any assertion or claim with respect thereto. Furthermore,
each party will indemnify and defend the other from all third-party claims
resulting from the negligent or wrongful disclosure by it of a third-party’s
confidential information. Except as specifically set forth herein, neither party
makes any representation or warranty about the Confidential Information
disclosed.

 

4. Resolution of Disputes. Except as otherwise provided herein as to injunctive
relief for an unauthorized disclosure, any dispute arising under this Definitive
Agreement, shall be first submitted in writing to the parties for mutual
discussion and resolution. In the event that a resolution has not been reached
by the parties within ten (10) days of the date of written notice of dispute,
such dispute shall be submitted to, and settled by, final, binding,
non-appealable arbitration. Such arbitration shall be conducted by arbitrators
selected as hereinafter provided and shall be conducted in accordance with the
Commercial Arbitration Rules, existing at the date thereof, of the American
Arbitration Association in Reno, Nevada.

 

2

   

 

The parties expressly acknowledge and agree that such arbitration shall be
final, binding and non-appealable. The dispute shall be submitted to three (3)
arbitrators, one arbitrator being selected by Recipient, one arbitrator being
selected by Disclosing Party, and the third arbitrator being selected by the two
(2) so selected by the parties, or, if they cannot agree on a third, by the
American Arbitration Association. In the event that either party, within twenty
(20) days after any notification made to it of the demand for arbitration by the
other party, shall not have selected its arbitrator and given notice thereof by
registered mail to the other party, such arbitrator shall be selected by the
American Arbitration Association.

 

The validity, construction, performance or termination of any agreement by and
between the parties submitted to arbitration shall be determined on the basis of
the contractual obligations of the parties and the law governing such
obligations. The arbitrators shall determine their jurisdiction over persons and
subject matter if such jurisdiction is challenged by one of the parties. The
award or decision of the arbitrators shall be: (a) rendered in writing, not more
than forty-five (45) days after the selection of such arbitrators and shall
state the grounds on which the arbitrators reached their decision; (b) dated and
sent to the parties by registered mail, return receipt requested; and (c) final,
binding and not subject to appeal before any court, nor other jurisdiction nor
any authority. The party determined by the written arbitration decision to have
been the prevailing party shall, in addition to any arbitration award, be
entitled to an award of all costs, expenses and attorneys’ fees incurred in the
dispute, from inception of such dispute. The non-prevailing party shall also pay
any and all costs and expenses of arbitration.

 

5. Independent Legal Advice. Each respective party acknowledges that it has
obtained or had the opportunity to obtain independent legal advice in respect of
this Definitive Agreement.

 

6. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Definitive Agreement shall be in writing and
shall be personally delivered or sent by facsimile machine (with a confirmation
copy sent by one of the other methods authorized in this Section 7), commercial
(including FedEx) or U.S. Postal Service overnight delivery service, or,
deposited with the U.S. Postal Service mailed first class, registered or
certified mail, postage prepaid, as set forth below:

 

If to NCG, addressed to:                   Nevada Canyon Gold Corp         1495
Ridgeview Drive, Suite 220       Reno, Nevada 89509          Attn: Mr.
Christopher Hobbs     Director               If to TFV, addressed to:          
        Tech Foundry Ventures, Inc.         201 Santa Monica Blvd, Suite 300    
    Santa Monica, CA 90401-2224         Attn: Mr. Michael Levine, Director    

 

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Pacific Time and, if sent after
5:00 p.m. Pacific Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial carrier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith may specify a different address for the
giving of any notice hereunder.

 

3

   

 

8. Finders and Brokers. Each party represents and warrants to the other that it
has no agreement with respect to the payment of a fee or other compensation to
any broker or finder, nor is it aware that any broker or finder is entitled to a
fee or other compensation, in connection with this Definitive Agreement or the
consummation of the Transaction contemplated hereby. Each party shall indemnify
the other from and against any claims for brokerage commissions or finder’s fees
asserted by any broker, finder or other purported agent claiming through such
party in connection with the Definitive Agreement and/or the Transaction
contemplated hereby.

 

9. General. This Definitive Agreement: (a) represents the parties’ entire
understanding regarding this Definitive Agreement and Confidential Information,
and supersedes any prior agreements or discussions, written or oral, regarding
any other Definitive Agreement or Confidential Information; (b) may be modified
only by written amendment signed by the parties’ officers or authorized
designees; (c) is to be considered severable, and if any provision of this
Definitive Agreement is illegal or unenforceable, the unaffected provisions will
remain in effect; (d) contains headings for reference only; these headings have
no effect on any provision’s meaning; and (e) does not extend to any third-party
beneficiaries.

 

10. Waiver. If either party fails to enforce any right or remedy under this
Definitive Agreement, that failure is not a waiver of the right or remedy for
any other breach or failure by the other party.

 

SIGNATURES TO FOLLOW

 

4

   

 

Accepted and agreed this 17th day of December, 2015

 

Tech Foundry Ventures, Inc.

  Nevada Canyon Gold Corp.           By: /s/ Michael Levine   By: /s/
Christopher Hobbs Name: Michael Levine   Name: Christopher Hobbs Title: Director
  Title: CFO and Director           Date: December 17, 2015   Date: December 17,
2015

 

5

   

 

SCHEDULE A

 



6

   

